Citation Nr: 0914345	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from April 1949 to April 1955 and from August 
1955 to November 1963.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in April 2005 when it was remanded for 
further development and a determination regarding whether the 
appellant was entitled to recognition as the Veteran's 
surviving spouse.  In an October 2008 Administrative 
Decision, the RO determined that the appellant could be 
recognized as the Veteran's surviving spouse for VA benefits 
purposes.  As the appellant has not appealed that 
determination (and there is no reason to believe that she 
would appeal it as it is favorable to her), that issue is not 
before the Board and the Board will continue with 
adjudication of the merits of her dependency and indemnity 
compensation (DIC) claim. 


FINDINGS OF FACT

1. The Veteran died in January 2003; the immediate cause of 
his death was emphysema due to tobacco abuse; other 
significant conditions listed on his death certificate as 
contributing to death, but not resulting in the underlying 
cause, were metastatic carcinoma with unknown primary site 
and migraine headaches.

2. Emphysema was not manifested in service and the Veteran's 
primary death-causing disease is not shown to have been 
related to his service; metastatic carcinoma was not 
manifested in service or in the first postservice year, and 
is not shown to have been related to the Veteran's service.

3. The Veteran's service-connected disabilities of migraine 
headaches and varicose veins of the left leg are not shown to 
have materially contributed to cause his death.
CONCLUSION OF LAW

1. Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims must also include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim, including receipt of notice 
that complies with Hupp.  While she did not receive complete 
notice prior to the initial rating decision, an October 2008 
letter provided certain essential notice prior to the 
readjudication of her claim.  This letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  It also informed her that the 
Veteran had been service-connected for varicose veins of the 
left leg and migraine headaches and explained the evidence 
and information needed to substantiate a DIC claim based on a 
previously service-connected disability and on a condition 
not yet service-connected.  The Board has considered whether 
the appellant was prejudiced by the untimeliness of this 
notice and finds that she was not.  Subsequent to issuance of 
complete notice and once the appellant and her representative 
responded and further development was completed a December 
2008 supplemental statement of the case (SSOC) readjudicated 
the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 
20 Vet. App. 537, 542 (2006) (finding that a timing defect 
can be cured by notice followed by readjudication of the 
claim by the Agency of Original Jurisdiction).

Notably, the appellant's claim is premised on an argument 
that service-connected migraine headaches contributed to 
cause the Veteran's death.  Hence, the record shows she also 
has actual knowledge of the disabilities for which the 
Veteran was service-connected.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (finding that the appellant's actions had 
demonstrated that he had actual knowledge of what was 
necessary to substantiate his claim).  She has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process.  While she was not advised 
of the criteria governing effective dates of awards, she is 
not prejudiced by lack of such notice (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and the decision below does not do so.  

The Veteran's service treatment records (STRs) and all 
pertinent post-service VA and private treatment records have 
been secured.  The Board notes that in a November 2008 VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, the appellant identified the Veteran had 
received VA treatment at facilities in Fort Harrison, Montana 
and Clovis, New Mexico.  A November 2008 RO notation 
indicates that records from these facilities were 
unavailable.  However, a review of the record shows extensive 
VA treatment records from both Fort Harrison and Clovis; 
hence, it appears these identified VA records were previously 
associated with the claims file and have been secured.  The 
appellant has not identified any evidence that remains 
outstanding and in December 2008 indicated that she had no 
more information or evidence to submit.  VA obtained a 
medical opinion from a VA physician in November 2008.  Hence, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to contribute to death primarily due to 
unrelated disability.  In the same category, there would be 
included service-connected disease or injuries of any 
evaluation but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
disability affects vital organs as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be presumed.  38 C.F.R. 
§ 3.312(c)(3).  It must be considered whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation is not payable for a Veteran's death on the 
basis that it resulted from an injury or disease attributable 
to the Veteran's use of tobacco products during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (effective for all 
claims filed after June 9, 1998). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

STRs show that in October 1954, the Veteran was treated for 
dizziness and syncope; the diagnosis was "benign syncope - ? 
due to inhalation."  In April 1957, the Veteran reported 
drinking and smoking a lot.  In May 1957, he received 
treatment because he was having trouble catching his breath.  
The impression was asthma.  Chest x-rays taken in February 
1950, April 1955, August 1957, and November 1963 were 
negative.  On April 1955 and November 1963 separation 
examinations, clinical evaluation noted the lungs and chest 
were normal.

On September 1968 VA examination, the Veteran reported 
smoking fifteen cigarettes a day.  His chest was noted to be 
normal and clear to auscultation and percussion.  

A September 1975 VA treatment record shows the Veteran 
received treatment for an upper respiratory infection; he 
also complained of dyspnea.  A complete evaluation of the 
Veteran's disabilities was not done as he checked himself out 
of the hospital without telling anyone he was leaving and 
prior to when the hospital was ready to discharge him.  

In June 1978, the Veteran was treated for acute pneumonitis.  
A September 1980 VA hospital summary indicates the Veteran 
experienced dyspnea on exertion, but he did not have wheezing 
or coughing.  

June 1982 private treatment records indicate the Veteran had 
severe emphysema.  

On September 1982 VA examination, the Veteran reported having 
shortness of breath for the last year that was getting worse.  
The diagnosis was chronic obstructive pulmonary disease 
(COPD).  

In August 2002, the Veteran's symptoms of emphysema/ COPD 
began to increase.  He reported having smoked a pack of 
cigarettes a day for 50 years; he had quit three years 
previously.  August 2002 to December 2002 VA treatment 
records show the Veteran was hospitalized several times for 
treatment of emphysema/ COPD.  It was noted he had end stage 
lung disease; he and his family refused hospice care.  

The Veteran passed away in January 2003.  His death 
certificate lists the immediate cause of his death as 
emphysema due to tobacco abuse; other significant conditions 
listed as contributing to death, but not resulting in the 
underlying cause, were metastatic carcinoma with unknown 
primary site and migraine headaches.  The death certificate 
states that the onset of emphysema was ten years prior to the 
Veteran's death.  The Veteran died at home and an autopsy was 
not performed.

In November 2008, a VA physician reviewed the Veteran's 
claims file and noted that the Veteran's final illness was 
respiratory in nature, as he had severe end stage COPD.  The 
physician recognized that migraine headaches were listed on 
the death certificate, but indicated that migraines were not 
the primary cause of death and did not contribute 
significantly to the Veteran's death: "migraines may be 
comorbid with the COPD, but there was no common pathologic 
process that would lead to the respiratory death of the 
veteran."  He found that superficial varicose veins of the 
left leg were totally unrelated to the respiratory death.  
His opinion was that "migraines and varicose veins did not 
contribute substantially to the veteran['s] demise related to 
COPD."  He based his opinion on a literature search which 
failed to reveal "a common causative and fatal factor 
related to the three diseases."  

In December 2008, the appellant alleged that while migraine 
headaches may not have caused the Veteran's death, she 
believed they helped the progression of his condition that 
ultimately resulted in his death.  She indicated the Veteran 
was on oxygen to help him breathe and that having a migraine 
took a lot of strength out of him.  

As an initial matter, the Board notes that this claim was 
received in February 2003, and to the extent that it is based 
on argument that the Veteran's death resulted from his use of 
tobacco products, lacks legal merit.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.

The record does not contain any evidence that the emphysema 
that was the immediate cause of the Veteran's death was 
manifested in service.  The Board notes the October 1954 
diagnosis of syncope due to inhalation and the May 1957 STR 
that indicates the Veteran had trouble catching his breath; 
however, there is nothing indicating that these instances of 
treatment were related to later diagnoses of emphysema/ COPD.  
On May 1955 and November 1963 separation examinations, the 
lungs and chest were noted to be clinically normal.  Notably, 
emphysema was not diagnosed until 1982, about 19 years after 
the Veteran's discharge from service.  Consequently, service 
connection for the cause of his death on a theory that the 
emphysema/ COPD that caused his death began in service is not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The record is not clear as to what extent metastatic 
carcinoma, listed on the death certificate as a significant 
condition contributing to death, actually did contribute to 
the Veteran's death.  Notably, he died at home; there was no 
autopsy; and the appellant has not identified any pertinent 
records that remain outstanding, but has indicated she has 
nothing further to submit.  Regardless, metastatic carcinoma 
was not manifested in service, or in the first postservice 
year (see 38 C.F.R. § 1112, 1137), and is not shown to have 
been related to the Veteran's service.  Consequently, there 
is no basis for finding that such contributory cause of death 
was service connected.

The theory of entitlement alleged by the appellant is that 
the Veteran's service-connected disability of migraine 
headaches contributed to cause the Veteran's death.  The 
competent medical evidence that is of record is against such 
a finding.  While recognizing that migraines were comorbid 
with emphysema, the November 2008 VA physician concluded that 
service-connected migraine headaches did not contribute 
substantially to the cause of the Veteran's death.  He also 
opined that service-connected varicose veins were totally 
unrelated to the cause of the Veteran's death.  These 
opinions were provided after a full review of the Veteran's 
claims file and relevant searches of medical literature.  The 
Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Here, the medical evidence is against a finding 
that the service-connected disabilities of migraine headaches 
and varicose veins of the left leg had a material influence 
in accelerating the Veteran's death or were causally related 
to the cause of his death; hence, the Board is precluded from 
making a finding to the contrary.

While the appellant may believe that the cause of her 
spouse's death was related to service-connected migraines, 
her statements are not competent evidence as she is a 
layperson, and lacks the training to opine regarding medical 
etiology.  The question is a complex medical question not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A preponderance of the evidence is against the appellant's 
claim and the reasonable doubt doctrine is not for 
application.  Hence, the claim must be denied.


ORDER

Service connection for cause of the Veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


